COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Moon, Senior Judges Cole and Duff


ROCCO FURTHER PROCESSING
AND
HOME INDEMNITY COMPANY

v.   Record No. 1618-95-3                      MEMORANDUM OPINION *
                                                   PER CURIAM
BARBARA ELLEN NELSON                            DECEMBER 29, 1995


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             (Cathleen P. Welsh; Wharton, Aldhizer & Weaver, on
             brief), for appellants.

             (A. Thomas Lane, Jr., on brief), for appellee.



     Rocco Further Processing and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Barbara E. Nelson's

bilateral de Quervain's tenosynovitis qualifies as a compensable

occupational disease within the meaning of "disease" under the

Workers' Compensation Act ("the Act").   Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     The facts are not in dispute.    The parties stipulated that

claimant's job as a line worker required repetitive use of her

hands and arms.   Claimant presented to Dr. Irvin E. Hess, an

orthopedic surgeon, on July 22, 1994, complaining of bilateral

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
arm pain.   Dr. Hess diagnosed bilateral de Quervain's

tenosynovitis.   The parties stipulated that claimant had no known

exposure to this condition outside of the employment.     Dr. Hess

did not find the presence of any other disease which could cause

claimant's condition.   Based upon Dr. Hess' opinions and the

medical records, the commission found that claimant's condition

constituted a "disease" caused by her employment.

     In Piedmont Mfg. Co. v. East, 17 Va. App. 499, 503, 438
S.E.2d 769, 772 (1993), we defined "disease" as
          any deviation from or interruption of the
          normal structure or function of any part,
          organ, or system (or combination thereof) of
          the body that is manifested by a
          characteristic set of symptoms and signs and
          whose etiology, pathology, and prognosis may
          be known or unknown.


       "[T]he definition enunciated in Piedmont [has been

recognized by this Court] as the general and accepted meaning of

the term 'disease,' a term which is presumed to be known by the

legislature and is employed by it without restriction in Code

§§ 65.2-400 and 65.2-401."    Perdue Farms, Inc. v. McCutchan, 21
Va. App. 65, 69, 461 S.E.2d 431, 433 (1995).   In Piedmont, we

cited the Sloane-Dorland Ann. Medical Legal Dictionary definition

of de Quervain's disease.    Piedmont, 17 Va. App. at 503-04, 438

S.E.2d at 772.   This general medical definition places

de Quervain's tenosynovitis within the definition of disease set

forth in Piedmont and approved of in Perdue.

     On appeal, we view the evidence in the light most favorable



                                  2
to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).    On

appeal, this Court will uphold the commission's factual findings

if supported by credible evidence.   James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     Similar to the facts of the Perdue case, claimant's

condition did not present an obvious, sudden, mechanical or

structural change in her body.   Based upon our holdings in
Piedmont and Perdue, we conclude that credible evidence supports

the commission's finding that claimant's bilateral de Quervain's

tenosynovitis is a condition characterized as a "disease" within

the meaning of the Act.

     Accordingly, we affirm the commission's decision.

                                         Affirmed.




                                 3